Per Curiam.

We think it very clear, that there is a defect in the description of the road, which is fatal to the indictment.
It is averred, that there is a public way and town road in the town of North Brookfield, leading and passing from the Baptist meetinghouse in the town of Brookfield to the dividing line between the towns of Brookfield and North Brookfield, and thence in North Brookfield by the dwellinghouse of the widow Converse to the North Brookfield meetinghouse. And then it is averred, that the inhabitants of North Brookfield did permit and allow a certain part thereof, to wit, twenty rods, &c. to be out of repair. - A certain part of what ? Of a road described ; which is partly in Brookfield and partly in North Brookfield ; leaving it wholly uncertain, in which of the towns the unrepaired part of the road is. It should have been averred that a certain part thereof, lying in North Brookfield, &c. This objection being taken at the trial, the verdict must be set aside and the defendants discharged.